Citation Nr: 1615241	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  10-08 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for right ear hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1972 to November 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado that denied reopening a claim for service connection for right ear hearing loss. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an April 2015 Travel Board hearing. 

In July 2015, the Board re-opened the Veteran's claim for right ear hearing loss and remanded the matter for an addendum examination.  Unfortunately, the weight of the evidence is against the claim and the Board must deny the claim.  


FINDING OF FACT

Right ear hearing loss or residuals of an in-service tympanoplasty were not shown upon separation from military service.  The weight of the evidence is against a finding showing a relationship between the Veteran's right ear hearing loss disability and his active military service. 


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.385 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. Service Connection

Generally, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

Further concerning claims for hearing loss, the threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  Impaired hearing, however, only will be considered to be an actual ratable disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A. Right Ear Hearing Loss

Element (1) of service connection requires a current disability. At the April 2015 VA examination pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
35
70
105

Speech audiometry revealed speech recognition ability of 92 percent in the right ear. The Veteran has a current disability in his right ear for VA purposes and therefore, element (1) has been met. 

Element (2) requires an in-service incurrence of the condition. The Veteran testified that he had several different military occupational specialties while in service. He asserts that he was around live ammunition without hearing protection while in basic training. He also testified that after nine months of service, he felt a "pop" in his ear during training on the shooting range and he was diagnosed with a perforated eardrum and was transferred to Fort Lewis where his right ear was operated on. 

The Veteran did not have hearing loss for VA purposes at his January 1972 enlistment examination audiogram. However, in August 1973, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
25
--
35

This demonstrates hearing loss for VA purposes during service. Therefore, element (2) of service connection is met. 

Element (3) of service connection requires a nexus between the in-service incurrence of the condition and the Veteran's current disability. The Board considered the August 1973 audiogram that show hearing loss for VA purposes. The Board notes, however, that the Veteran had a normal clinical examination at separation in November 1973 where he did not have hearing loss for VA purposes. 

The Board also considered the documentation of the Veteran's perforated right tympanic membrane in September 1973. The Veteran subsequently had a tympanoplasty in service and an October 1973 follow-up indicated improvement in hearing. The Board also considered the internet articles submitted by the Veteran linking perforated ear drums to hearing loss. 

The VA examiner, at the request of the Board, issued an addendum opinion in September 2015 regarding whether the Veteran's current right ear hearing loss was caused or aggravated by his perforated right tympanic membrane in service. The examiner noted that there was no evidence of trauma to the ossicle chain and that the perforation was fully repaired in service. The examiner noted that both the internet medical literature and the August 1973 audiogram were considered in rendering an opinion. The examiner noted that the Veteran had normal hearing at his November 1973 separation examination. The examiner opined that it was less likely than not that the Veteran's current hearing loss was caused or aggravated by the ruptured right tympanic membrane. 

The examiner also considered the noise exposure while in service. The examiner cited several reference materials to indicate that it would be unlikely that the Veteran had delayed onset hearing loss based on his noise exposure. The examiner concluded that the August 1973 audiogram that showed hearing loss was resolved by the subsequent tympanoplasty in service. The examiner noted, again, that the Veteran had normal hearing at his separation examination. The examiner opined that the Veteran's hearing loss was less likely as not caused by noise exposure while in service. 

The Board also considered the lay evidence provided by the Veteran. The Veteran testified at the hearing that he occasionally did not receive protection for his ears during live shooting drills. He also testified about his ruptured right tympanic membrane in service.  

The Veteran has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the nexus between her in-service ear infections and current hearing loss disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Element (3), a nexus between in-service hearing loss and the Veteran's current hearing loss, has not been met. 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity (permanency) of a condition manifesting during service either has not been established or is legitimately questionable. 38 C.F.R. § 3.303(b).  This alternative means of linking the currently-claimed condition to service is only available if the condition being claimed is one of those specifically identified in 38 C.F.R. § 3.309(a) as chronic.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Sensorineural hearing loss is eligible for presumptive service connection - as an organic disease of the nervous system - if shown to have manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of the Veteran's separation from service. Fountain v. McDonald, No. 13-0540 (U.S. Vet. App. Feb. 9, 2015).  However, this presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307; 3.309(a).

The Board also notes that there is no evidence of continuity of symptomatology from the time of service until the present. The Board notes that there is no evidence of hearing loss of the right ear within a year after August 1973. The Board also notes there is no evidence of otitis media after service or a ruptured tympanic membrane after service.    

Further, to the extent that the Veteran's lay statements are offered as evidence of continuity of symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As noted, in adjudicating his claims, the Board must evaluate the Veteran's credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  

While the Board acknowledges that the Veteran is competent to provide evidence of his own experiences, the fact that he was shown to have "normal hearing" at separation after the tympanoplasy, weighs heavily against the claim he now makes that he has had problems ever since service.  The Board is not holding that corroboration is required.  Rather, the Board finds his assertions to be less credible than the negative contemporaneous records.  The Board notes that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology. However, with respect to a merits review, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  As such, the Board finds that the probative evidence is against the claim based on continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

II. The Duties to Notify and Assist

When VA received a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Here, the Veteran was provided with the relevant notice and information in a November 2008 letter. 

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file. The Veteran was also provided with a VA examination which, contained a description of the history of the disability at issue; documented and considered the relevant medical facts and principles; and recorded the relevant findings for his right ear hearing loss. The record was also held open for 60 days in April 2015 to obtain any recent treatment records. The Board finds that VA's duty to assist with respect to obtaining relevant records and examinations has been met.


ORDER

Service connection for right ear hearing loss is denied. 


____________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


